Case 1:20-cv-02030-PGG-BCM Document 1-1 Filed 03/06/20 Page 1 of 19
FILED: BRONX COUNTY CLERK 11/25/2019 04:53 PM                                                  INDEX NO. 34018/2019E
              Case
NYSCEF DOC. NO. 1     1:20-cv-02030-PGG-BCM Document 1-1 Filed 03/06/20 RECEIVED
                                                                          Page 2 of 19
                                                                                  NYSCEF: 11/25/2019




         SUPREME COURT OF THE STATE OF NEW YORK
         BRONX COUNTY
         ----------------------------------------------------------------------X
         MIGUEL DEJESUS,

                                   Plaintiff,
                 -against-                                                         SUMMONS

                                                                                   Index No.
         2078 ARTHUR LLC and JOSEPH ISAAC, as a
         Manager of 2078 Arthur LLC,


                                    Defendants.
         ----------------------------------------------------------------------X



         To the above named Defendants:

                 YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve

         a copy of your answer, or, if the complaint is not served with this summons, to serve a notice of

         appearance, on the Plaintiff’s Attorney(s) within 20 days after the service of this summons,

         exclusive of the day of service (or within 30 days after the service is complete if this summons is

         not personally delivered to you within the State of New York); and in case of your failure to

         appear or answer, judgment will be taken against you by default for the relief demanded in the

         complaint.

                                                             VENUE

                 Plaintiff designates Bronx County as the place of trial because the causes of action arose

         in Bronx County. Venue is also proper pursuant to CPLR §§503, 509. Plaintiff resides in Bronx

         County.




                                                             1 of 18
FILED: BRONX COUNTY CLERK 11/25/2019 04:53 PM                                                                                                                  INDEX NO. 34018/2019E
              Case
NYSCEF DOC. NO. 1           1:20-cv-02030-PGG-BCM Document 1-1 Filed 03/06/20 RECEIVED
                                                                                Page 3 of 19
                                                                                        NYSCEF: 11/25/2019




                                                                                      NOTICE


                  The   nature         of this     action      and    the    relief        sought       are:      unpaid          wages    and     overtime     and   the



        failure   to comply         with    N.Y.       Labor         Law     §§    195(1)(a)            and      195(3).


        Date:     New       York,      NY
                  October        24,    2019


                                                                       The        Law      Offices         of    Fausto       E. Zapata,         Jr.,   P.C.

                                                                       Attorneys            for     Plaintiff

                                                                       Broadway               Chambers             Building
                                                                       277        Broadway,             Suite      206

                                                                       New         York,          New     York       10007

                                                                                           12-766-9870



                                                                       By:
                                                                                        Fausto                           ,    .




                                                                                              2


                                                                                        2 of 18
FILED: BRONX COUNTY CLERK 11/25/2019 04:53 PM                                                    INDEX NO. 34018/2019E
              Case
NYSCEF DOC. NO. 1    1:20-cv-02030-PGG-BCM Document 1-1 Filed 03/06/20 RECEIVED
                                                                         Page 4 of 19
                                                                                 NYSCEF: 11/25/2019




            SUPREME COURT OF THE STATE OF NEW YORK
            BRONX COUNTY
            ---------------------------------------------------------------------X
            MIGUEL DEJESUS,

                                      Plaintiff,
                     -against-                                                       VERIFIED
                                                                                     COMPLAINT

            2078 ARTHUR LLC and JOSEPH ISAAC, as a
            Manager of 2078 Arthur LLC,                                              Index No.



                                       Defendants.
            ---------------------------------------------------------------------X


                     Plaintiff Miguel DeJesus (“Plaintiff”), by and through his undersigned attorneys,

            The Law Offices of Fausto E. Zapata, Jr., P.C., hereby files this Action against

            Defendants 2078 Arthur LLC and Joseph Isaac (hereinafter referred to as “Defendants”)

            and alleges, upon personal knowledge as to himself, and upon information and belief as

            to other matters, as follows:

                                            PRELIMINARY STATEMENT

                1. Plaintiff alleges that he is entitled to: (i) unpaid minimum and overtime wages

                     from Defendants pursuant to the New York Labor Law §§ 190 and 650, et seq.

                     (“NYLL”), the New York State Department of Labor’s Minimum Wage Order for

                     the Building Service Industry, 12 N.Y.C.R.R. Part 141, et seq. (“Wage Order”),

                     and the Fair Labor Standards Act, 29 U.S §§ 201 et seq. (“FLSA”); (ii) damages

                     associated with Defendant’s failure to provide Plaintiff with a statement when

                     Plaintiff was paid his wages that was compliant with N.Y. Labor Law § 195(3);

                     (iii) damages associated with Defendant’s failure to provide Plaintiff with a




                                                           3 of 18
FILED: BRONX COUNTY CLERK 11/25/2019 04:53 PM                                                 INDEX NO. 34018/2019E
              Case
NYSCEF DOC. NO. 1    1:20-cv-02030-PGG-BCM Document 1-1 Filed 03/06/20 RECEIVED
                                                                         Page 5 of 19
                                                                                 NYSCEF: 11/25/2019




                     statement pursuant to N.Y. Labor Law § 195(1)(a); (iv) liquidated and punitive

                     damages, and attorneys’ fees and costs.

                                             JURISDICTION AND VENUE

               2. Under the New York Civil Practice Law and Rules § 301 and the New York

                     Labor Law §§ 190, et seq., jurisdiction is proper because this Court has general

                     subject matter jurisdiction.

               3. Under the New York Civil Practice Law and Rules §§ 503(a) and 509, venue is

                     proper in this county because Plaintiffs reside in Bronx County.

                                                      PARTIES

               4. Plaintiff DeJesus is an adult male who, at all relevant times, resided in Bronx

                     County.

               5. At all relevant times, Defendant 2078 Arthur LLC was and is domestic limited

                     liability company duly organized under, and existing by virtue of, the laws of the

                     State of New York.

               6. Defendant 2078 Arthur LLC owns residential buildings, including one located at

                     2078 Arthur Avenue, Bronx, New York.

               7. Defendant Joseph Isaac is an employee of Defendant 2078 Arthur LLC.

               8. As part of his job responsibilities, Defendant Joseph Isaac manages Defendant

                     2078 Arthur LLC’s residential buildings located at 2078 Arthur Avenue, Bronx,

                     New York.

               9. Defendants manage the building located at 2078 Arthur Avenue, including but not

                     limited to exercising operational control over its employees, staffing needs, and

                     maintenance of its facilities.




                                                          2

                                                      4 of 18
FILED: BRONX COUNTY CLERK 11/25/2019 04:53 PM                                                   INDEX NO. 34018/2019E
              Case
NYSCEF DOC. NO. 1    1:20-cv-02030-PGG-BCM Document 1-1 Filed 03/06/20 RECEIVED
                                                                         Page 6 of 19
                                                                                 NYSCEF: 11/25/2019




               10. Defendants, jointly, had the power to determine Plaintiff’s rate of pay in

                     connection with his employment with Defendants.

               11. Defendants, jointly, controlled Plaintiff’s work schedule, in connection with his

                     employment with Defendants.

               12. Defendants, jointly, controlled Plaintiff’s conditions of employment, in

                     connection with his employment with Defendants.

               13. Defendant Issac had the power to hire and fire Defendant 2078 Arthur LLC’s

                     employees, including Plaintiff.

               14. Defendant Issac supervised and controlled Plaintiff’s work performance.

               15. At all relevant times, Plaintiff was an “employee” of Defendants, as defined by

                     NYLL § 2(5).

               16. At all relevant times, Plaintiff was an “employee” of Defendants, as defined by

                     NYLL § 651(5).

               17. At all relevant times, Plaintiff was “employed” by Defendants, as defined by

                     NYLL § 2(7).

               18. At all relevant times, Defendants were Plaintiff’s “employer,” as defined by

                     NYLL § 2(6).

               19. At all relevant times, Defendants were Plaintiff’s “employer,” as defined by

                     NYLL § 651(6).

             20. At all relevant times herein, Plaintiff was an “employee” of Defendants within

                     the meaning of 29 U.S.C. § 203(e).

             21. At all relevant times herein, Defendants were “employers” of Plaintiff within

                     the meaning of 29 U.S.C. § 203(d).



                                                          3

                                                       5 of 18
FILED: BRONX COUNTY CLERK 11/25/2019 04:53 PM                                                 INDEX NO. 34018/2019E
              Case
NYSCEF DOC. NO. 1    1:20-cv-02030-PGG-BCM Document 1-1 Filed 03/06/20 RECEIVED
                                                                         Page 7 of 19
                                                                                 NYSCEF: 11/25/2019




             22. At all times relevant herein, Defendant 2078 Arthur LLC was an “enterprise”

                     within the meaning of 29 U.S.C. § 203(r).

             23. At all relevant times herein, Defendant M2078 Arthur LLC was an “enterprise

                     engaged in commerce or in the production of goods for commerce” within

                     the meaning of 29 U.S.C. § 203(s)(1).

             24. At all relevant times herein, Defendants were each individually a “person”

                     within the meaning of 29 U.S.C. § 203(a).

             25. At all relevant times herein, Plaintiff was an employee engaged or in the

                     production of goods for commerce within the meaning of 29 U.S.C. §§ 206 –

                     207.

             26. Defendants, at all relevant times herein, has been, and continues to be, an

                     employer engaged in interstate commerce and/or the production of goods

                     for commerce within the meaning of the FLSA, 29 U.S.C. §§ 203, 206(a) and

                     207(a).

             27. Upon information and belief, at all relevant times herein, Defendant 2078

                     Arthur LLC had gross annual revenues in excess of $500,000.00.

             28. At all relevant times, Defendants maintained control, oversight, and direction over

                     Plaintiff, including payroll and other employment practices that applied to him.

             29. Defendants also controlled Plaintiff’s terms and conditions of employment, and

                     determined Plaintiff’s rate and method of compensation.

             30. Defendants are a covered employer within the meaning of the FLSA and

                     NYLL, and at all relevant times employed the Plaintiff.

                                           FACTUAL ALLEGATIONS



                                                          4

                                                      6 of 18
FILED: BRONX COUNTY CLERK 11/25/2019 04:53 PM                                                  INDEX NO. 34018/2019E
              Case
NYSCEF DOC. NO. 1    1:20-cv-02030-PGG-BCM Document 1-1 Filed 03/06/20 RECEIVED
                                                                         Page 8 of 19
                                                                                 NYSCEF: 11/25/2019




               31. Plaintiff is and has been the Residential Janitor at 2078 Arthur Avenue, Bronx,

                     New York, since in or around 2009.

               32. 2078 Arthur Avenue, Bronx, New York, is classified as having twenty-seven

                     residential units by The City of New York Housing Preservation Department

                     (hereinafter “HPD”).

               33. At the time that Plaintiff began performing the duties of a residential janitor for

                     2078 Arthur Avenue, Bronx, New York, the building was owned by SLL Franklin

                     Street Parking Lot, Inc.

               34. Plaintiff’s job duties include, but are not limited to, cleaning the sidewalk,

                     alleyway, and, the back of the building; prepare garbage for recycling; mopping

                     the lobby and hallways; minor plumbing plastering repairs; changing window

                     screens, window balances, and lightbulbs; painting common area; garbage

                     removal; tending and maintaining common areas; tending and maintaining the

                     sidewalks and grounds of the residential building; responding to tenants’ calls and

                     complaints; attending to basic plumbing, electrical and carpentry repairs;

                     operating the boiler; addressing any City HPD violations; shoveling snow; raking

                     leaves; and, locksmith related duties.

               35. Since 2009, Plaintiff has worked from 6:00 a.m. to 11:00 a.m. and 12:00 p.m. to

                     5:00 p.m., Monday through Friday (Plaintiff’s “Regular Working Hours”.)

               36. Plaintiff is also required to be available to respond to tenants’ emergencies

                     whenever they arise, including overnight and during weekends, i.e., outside of his

                     Regular Working Hours.




                                                          5

                                                       7 of 18
FILED: BRONX COUNTY CLERK 11/25/2019 04:53 PM                                                  INDEX NO. 34018/2019E
              Case
NYSCEF DOC. NO. 1    1:20-cv-02030-PGG-BCM Document 1-1 Filed 03/06/20 RECEIVED
                                                                         Page 9 of 19
                                                                                 NYSCEF: 11/25/2019




               37. Plaintiff is also required to be available to respond to tenants’ emergencies

                     twenty-four hours per day, seven days per week.

               38. As a result of his requirements to be available at all times, Plaintiff routinely

                     works approximately 4 hours additional hours outside of his Regular Working

                     Hours each week.

               39. Additionally, Plaintiff is required to clear any snow on the pedestrian walkways at

                     the time when it is snowing, which is often outside of his Regular Working Hours.

               40. Defendant 2078 Arthur LLC purchased the building located at 2078 Arthur LLC

                     from SLL Franklin Street Lot, Inc., in 2013 (hereinafter referred to as the

                     “Transaction”).

               41. Shortly the Transaction, Defendant Joseph Isaac began managing the building and

                     supervising Plaintiff’s job duties on behalf of Defendant 2078 Arthur LLC.

               42. After Transaction, Defendants offered to continue employing Plaintiff and

                     Plaintiff agreed.

               43. After Plaintiff agreed to continue working for Defendants, Defendants requested

                     that Plaintiff provide them with a copy of his paystubs and Plaintiff complied.

               44. Defendants set Plaintiff’s salary at $300 per week.

               45. As an employee of Defendant 2078 Arthur LLC, Plaintiff reports to Defendant

                     Arthur.

               46. By virtue of their employment relationship, Plaintiff and Defendant Arthur

                     communicate on a daily basis to discuss Mr. Arthur’s concerns and for Plaintiff to

                     be given work related instructions that fall outside of his normal work duties and

                     routine, including resident complaints.




                                                          6

                                                      8 of 18
FILED: BRONX COUNTY CLERK 11/25/2019 04:53 PM                                                   INDEX NO. 34018/2019E
              Case
NYSCEF DOC. NO. 1    1:20-cv-02030-PGG-BCM Document 1-1 Filed 03/06/20 RECEIVED
                                                                        Page 10 of 19
                                                                                NYSCEF: 11/25/2019




               47. At the time that Defendants hired Plaintiff, Defendants did not discuss their

                     expectations with respect to the number of hours that Plaintiff was required to

                     work.

               48. At no point during Plaintiff’s employment with Defendants did Defendants keep

                     accurate records of the number of hours and minutes that Plaintiff worked each

                     day.

               49. At the time that Defendants hired Plaintiff, Defendants told Plaintiff that he was

                     to continue performing the duties that he had already been performing and that

                     Plaintiff was responsible for maintaining the entire building and dealing with any

                     city or third-party vendors with business involving the 2078 Arthur Avenue.

               50. Defendants failed to notify Plaintiff, in writing, at the time of hiring of the

                     following information: (1) the rates of pay and basis thereof, (2) whether paid by

                     the hour, shift, day, week or salary; and, (3) allowances, if any, claimed as part of

                     the minimum wage, including lodging allowances, (4) regular pay day designated,

                     (5) name of the employer, (6) any “doing business as” names used by the

                     employer, 6) the physical address of the employer’s main office or principal place

                     of business, and, (7) the employer’s telephone number, in violation of NYLL §

                     195(1)(a).

               51. At all relevant times herein, Plaintiff was paid his wages on a bi-weekly basis.

               52. At all relevant times herein, Defendants issued Plaintiff paystubs that did not

                     conform to NYLL § 195(3), including, but not limited accurately identifying

                     number of hours that Plaintiff worked, Plaintiff’s occupational class, and rate of

                     pay, in each pay period.




                                                           7

                                                       9 of 18
FILED: BRONX COUNTY CLERK 11/25/2019 04:53 PM                                                  INDEX NO. 34018/2019E
              Case
NYSCEF DOC. NO. 1    1:20-cv-02030-PGG-BCM Document 1-1 Filed 03/06/20 RECEIVED
                                                                        Page 11 of 19
                                                                                NYSCEF: 11/25/2019




               53. During Plaintiff’s employment, Defendants failed to pay Plaintiff the required

                     spread of hours pay for any day they had to work in excess of 10 hours.


                                         FIRST CLAIM FOR RELIEF
                                      NEW YORK STATE LABOR LAW
                                 VIOLATIONS OF THE OVERTIME PROVISIONS

               54. Plaintiff re-alleges and incorporates by reference all allegations in all preceding

                     paragraphs.

               55. The overtime wage provisions of Article 19 of the NYLL and its supporting

                     regulations apply to Defendant, and protect Plaintiff.

               56. Defendants failed to pay Plaintiff overtime wages to which he was entitled under

                     the NYLL and the supporting New York State Department of Labor Wage Order.

               57. Through their knowledge or intentional failure to pay Plaintiff overtime wages for

                     hours worked in excess of 40 hours per week, Defendants have willfully violated

                     the NYLL Article 19 §§ 650 et seq., and Wage Order, 12 N.Y.C.R.R. § Part 141.

               58. Due to Defendants’ violations of the NYLL, Plaintiff is entitled to recover from

                     Defendants his unpaid overtime wages, liquidated damages as provided for by

                     NYLL Article 6, § 198, reasonable attorneys’ fees, costs, and prejudgment

                     interest.

                                        SECOND CLAIM FOR RELIEF
                                       NEW YORK STATE LABOR LAW
                                      MINIMUM WAGE ACT VIOLATIONS

               59. Plaintiff re-alleges and incorporates by reference all allegations in all preceding

                     paragraphs.

               60. The minimum wage provisions of Article 19 of the NYLL and the Wage Order

                     apply to Defendants and protect Plaintiff.


                                                          8

                                                      10 of 18
FILED: BRONX COUNTY CLERK 11/25/2019 04:53 PM                                                 INDEX NO. 34018/2019E
              Case
NYSCEF DOC. NO. 1    1:20-cv-02030-PGG-BCM Document 1-1 Filed 03/06/20 RECEIVED
                                                                        Page 12 of 19
                                                                                NYSCEF: 11/25/2019




               61. Defendants failed to pay Plaintiff statutory minimum wages to which he is

                     entitled under the NYLL and the Wage Order.

               62. Through their knowledge or intentional failure to pay Plaintiff minimum wages

                     for hours worked, Defendants have willfully violated the NYLL Article 19 §§ 650

                     et seq., and the supporting New York State Department of Labor Regulations.

               63. Due to Defendants’ violations of the NYLL, Plaintiff is entitled to recover from

                     Defendants their unpaid minimum wages, liquidated damages as provided for by

                     NYLL Article 6, § 198, reasonable attorneys’ fees, costs, and prejudgment

                     interest.

                                         THIRD CLAIM FOR RELIEF
                                         NEW YORK STATE LABOR
                                 SPREAD OF HOURS WAGE ORDER VIOLATIONS

               64. Plaintiff re-alleges and incorporates by reference all allegations in all preceding

                     paragraphs.

               65. Defendants’ willfully violated Plaintiff’s rights by failing to pay him spread of

                     hours compensation of one additional hour of pay at the basic minimum hourly

                     rate of pay when their workday lasted longer than ten hours, in accordance with

                     the NYLL and the Wage Order, 12 N.Y.C.R.R. Part 141.

               66. Defendants’ NYLL violations have caused Plaintiff irreparable harm for which

                     there is no adequate remedy at law.

               67. Due to Defendants’ NYLL violations, Plaintiff is entitled to recover from

                     Defendants unpaid compensation, liquidated damages, prejudgment interest,

                     reasonable attorneys’ fees, and costs and disbursements in connection with this

                     action, pursuant to NYLL §§ 663 and 198.




                                                           9

                                                     11 of 18
FILED: BRONX COUNTY CLERK 11/25/2019 04:53 PM                                                  INDEX NO. 34018/2019E
              Case
NYSCEF DOC. NO. 1    1:20-cv-02030-PGG-BCM Document 1-1 Filed 03/06/20 RECEIVED
                                                                        Page 13 of 19
                                                                                NYSCEF: 11/25/2019




                                          FOURTH CLAIM FOR RELIEF
                                         NEW YORK STATE LABOR LAW
                                         WAGE STATEMENT PROVISION

               68. Plaintiff re-alleges and incorporates by reference all allegations in all preceding

                     paragraphs.

               69. The minimum wage provisions of Article 6 of the NYLL and the Wage Order

                     apply to Defendants, and protect Plaintiff.

               70. Defendants failed to provide Plaintiff with a written statement concurrent with

                     payment of wages which lists, inter alia, the number of regular, overtime hours

                     worked and the overtime rate of pay, and accurate information concerning

                     gratuities, to which they are entitled under the NYLL § 195(3) and Wage Order.

               71. Through their knowledge or intentional failure to provide Plaintiff with wage

                     statements, Defendants have willfully violated the NYLL Article 6 §§ 195 et seq.

               72. Due to Defendants’ violations of the NYLL § 195(3), Plaintiff is entitled to

                     recover from Defendants $5,000.00 in damages, as provided for by NYLL Article

                     6, § 198, reasonable attorneys’ fees and costs.

                                       FIFTH CLAIM FOR RELIEF
                                     NEW YORK STATE LABOR LAW
                               NOTICE AND RECORDKEEPING REQUIREMENT

               73. Plaintiff re-alleges and incorporates by reference all allegations in all preceding

                     paragraphs.

               74. The minimum wage provisions of Article 6 of the NYLL and its supporting

                     regulations apply to Defendant, and protect Plaintiff.

               75. Defendants failed to provide Plaintiff with a written notice, in English and in

                     Spanish (Plaintiff’s primary language), at the time that he was hired, containing:




                                                          10

                                                      12 of 18
FILED: BRONX COUNTY CLERK 11/25/2019 04:53 PM                                                   INDEX NO. 34018/2019E
              Case
NYSCEF DOC. NO. 1    1:20-cv-02030-PGG-BCM Document 1-1 Filed 03/06/20 RECEIVED
                                                                        Page 14 of 19
                                                                                NYSCEF: 11/25/2019




                     the rate or rates of pay and basis thereof, whether paid by the hour, shift, day,

                     week, salary, piece, commission, or other; allowances, if any, claimed as part of

                     the minimum wage, including tip, meal, or lodging allowances; the regular pay

                     day designated by the employer; the name of the employer; any “doing business

                     as" names used by the employer; the physical address of the employer's main

                     office or principal place of business, and a mailing address if different; and the

                     telephone number of the employer, as required by NYLL §195(1).

               76. Through their knowledge or intentional failure to provide Plaintiff with notice

                     statements, Defendants have willfully violated NYLL Article 6 § 195(1).

               77. Due to Defendants’ violations of the NYLL § 195(1), Plaintiff is entitled to

                     recover from Defendants $5,000.00 in damages, as provided for by NYLL Article

                     6, § 198, reasonable attorneys’ fees and costs.

                                              SIXTH CLAIM OF RELIEF
                                            FAIR LABOR STANDARDS ACT
                                              OVERTIME VIOLATIONS

               78. Plaintiff re-alleges and incorporates by reference all allegations in all

                     preceding paragraphs.

               79. The overtime wage provisions set forth in the FLSA, 29 U.S.C. §§ 201 et seq.,

                     and the supporting federal regulations, apply to Defendants and protect

                     Plaintiff.

               80. Defendants failed to pay Plaintiff overtime wages for all of the hours he

                     worked in excess of 40 hours in a workweek.

               81. Defendants’ unlawful conduct, as described in the Complaint, has been willful

                     and intentional.



                                                          11

                                                       13 of 18
FILED: BRONX COUNTY CLERK 11/25/2019 04:53 PM                                              INDEX NO. 34018/2019E
              Case
NYSCEF DOC. NO. 1    1:20-cv-02030-PGG-BCM Document 1-1 Filed 03/06/20 RECEIVED
                                                                        Page 15 of 19
                                                                                NYSCEF: 11/25/2019




               82. Defendants were aware or should have been aware that the practices

                     described in the Complaint were unlawful.

               83. Defendants have not made a good faith effort to comply with the FLSA with

                     respect to the compensation of Plaintiff.

               84. Defendants’ violations of the FLSA have been willful, a three-year statute of

                     limitations applies, pursuant to 29 U.S.C. § 255.

               85. As a result of Defendants’ unlawful acts, Plaintiff have been deprived of

                     minimum wage compensation in amounts to be determined at trial and are

                     entitled to recover of such amounts, liquidated damages, prejudgment

                     interest, attorney’s fees, costs, and other compensation pursuant to 29 U.S.C.

                     § 216(b).

                                          SEVENTH CLAIM FOR RELIEF
                                          FAIR LABOR STANDARDS ACT
                                          MINIMUM WAGE VIOLATIONS

               86. Plaintiff re-alleges and incorporates by reference all allegations in all

                     preceding paragraphs.

               87. The minimum wage provisions set forth in the FLSA, 29 U.S.C. §§ 201 et seq.,

                     and the supporting federal regulations, apply to Defendants and protect

                     Plaintiff.

               88. Defendants failed to pay Plaintiff minimum wages for all of the hours they

                     worked.

               89. Defendants’ unlawful conduct, as described in the Complaint, has been willful

                     and intentional.




                                                        12

                                                    14 of 18
FILED: BRONX COUNTY CLERK 11/25/2019 04:53 PM                                             INDEX NO. 34018/2019E
              Case
NYSCEF DOC. NO. 1    1:20-cv-02030-PGG-BCM Document 1-1 Filed 03/06/20 RECEIVED
                                                                        Page 16 of 19
                                                                                NYSCEF: 11/25/2019




               90. Defendants were aware or should have been aware that the practices

                     described in the Complaint were unlawful.

               91. Defendants have not made a good faith effort to comply with the FLSA with

                     respect to the compensation of Plaintiff.

               92. Defendants’ violations of the FLSA have been willful, a three-year statute of

                     limitations applies, pursuant to 29 U.S.C. § 255.

               93. As a result of Defendants’ unlawful acts, Plaintiff has been deprived of

                     minimum wage compensation in amounts to be determined at trial and are

                     entitled to recover of such amounts, liquidated damages, prejudgment

                     interest, attorney’s fees, costs, and other compensation pursuant to 29 U.S.C.

                     § 216(b).

                                             PRAYER FOR RELIEF

            WHEREFORE, Plaintiff requests that this court grant the following relief:

                     a) Issuance of a declaratory judgment that the practices complained of in

                          this Complaint are unlawful under the NYLL Article 6, §§ 198 et seq., NYLL

                          Article 19, §§ 650 et seq., the Wage Order, and the FLSA;

                     b) An award of unpaid minimum and overtime pay, an additional and equal

                          amount as liquidated damages pursuant to the FLSA and the supporting

                          United States Department of Labor regulations;

                     c) An award of unpaid minimum and overtime pay, an additional and equal

                          amount as liquidated damages pursuant to the NYLL and the Wage Order;

                     d)




                                                         13

                                                     15 of 18
FILED: BRONX COUNTY CLERK 11/25/2019 04:53 PM                                                INDEX NO. 34018/2019E
              Case
NYSCEF DOC. NO. 1    1:20-cv-02030-PGG-BCM Document 1-1 Filed 03/06/20 RECEIVED
                                                                        Page 17 of 19
                                                                                NYSCEF: 11/25/2019




                     e) An award of statutory penalties equal to two hundred and fifty dollars for

                          each workday that Defendants failed to provide Plaintiff with accurate

                          wage statements, or a total of five thousand dollars each, as provided by

                          NYLL, Article 6 § 198;

                     f)   An award of statutory penalties equal to fifty dollars for each workday

                          that Defendants failed to provide Plaintiff with proper wage notices, or a

                          total of five thousand dollars each, as provided by NYLL, Article 6 § 198;

                     g) An award of back pay for unpaid spread of hour pay that Plaintiff is due

                          under NYLL, the Wage Order, an additional and equal amount as

                          liquidated damages permitted by law pursuant to the Wage Order;

                     h) Prejudgment and post-judgment interest;

                     i) An injunction requiring Defendants to pay all statutorily required wages

                          and cease the unlawful activity described herein pursuant to NYLL;

                     j) Providing that if any amounts remain unpaid upon the expiration of

                          ninety days following issuance of judgment, or ninety days after

                          expiration of the time to appeal and no appeal is then pending, whichever

                          is later, the total amount of judgment shall automatically increase by

                          fifteen percent, as required by NYLL § 198(4);

                     k) Reasonable attorneys’ fees and costs of the action; and,

                     l) Such other relief that this Court shall deem just and proper.




                                                         14

                                                     16 of 18
FILED: BRONX COUNTY CLERK 11/25/2019 04:53 PM                                                                                                    INDEX NO. 34018/2019E
              Case
NYSCEF DOC. NO. 1    1:20-cv-02030-PGG-BCM Document 1-1 Filed 03/06/20 RECEIVED
                                                                        Page 18 of 19
                                                                                NYSCEF: 11/25/2019




                                                                       JURY            DEMAND


                   Plaintiff           hereby       demands   a jury   on   all    issues   to be tried.




           Date:   New         York,         New    York

                   October             24,   2019


                                                                                                      The      Law         Offices       of

                                                                                                      Fausto         E. Zapata,           Jr.,       P.C.




                                                                                   By:
                                                                                                           austo     E. Zapata,           Jr.

                                                                                                               rneys       for     P             f
                                                                                                      277      Broa         way,       Suite         206

                                                                                                      New          York,         New    York          10007
                                                                                                      Tel.     (212)        766-9870

                                                                                                      Email:         fz@fzapatalaw.com




                                                                                  15


                                                                        17 of 18
FILED: BRONX COUNTY CLERK 11/25/2019 04:53 PM                                                                                                               INDEX NO. 34018/2019E
              Case
NYSCEF DOC. NO. 1          1:20-cv-02030-PGG-BCM Document 1-1 Filed 03/06/20 RECEIVED
                                                                              Page 19 of 19
                                                                                      NYSCEF: 11/25/2019




                                                                               VERIFICATION


            STATE           OF      NEW YORK                      )
                                                                  )     ss.:

            COUNTY                OF   NEW YORK                   )


                           Miguel        DeJesus,         being       duly     sworn,      deposes      and    says      that    deponent          is the     Plaintiff



            in the     within        action,      that    deponent           has   read     the   foregoing         Verified         Complaint,        and      knows



            the   contents          thereof;      that    the     same       is true    to the    deponent's           own      knowledge,           except       as to



            the   matters         therein       stated     to be alleged           on     information         and     belief     and     that     as to those



            matters,        deponent           believes      them        to be true.




                                                                                                                        M        e       eJesus




             Sworn         to before        me this
             2482
                     day     of   October        2019




             N             Public



                       FAUSTO E. ZAPATA
           NOTARY PUBLIC-STATE OF NEW YORK
                       No. 02ZA6161180
             Qualified          in New      York County

           My Commission Expires February 20. 20




                                                                                       18 of 18
